Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2019 has been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 10/25/2019 is noted by the Examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…connecting a second port of the measurement and analyzing device with an intermediate frequency port assigned to the frequency-converting device under test; performing a scalar-mixer calibration at the radio frequency port and the intermediate frequency port, thus providing a precise calibration conversion amplitude; performing a relative calibration between the radio frequency port and the intermediate frequency port by using a calibration mixer; determining at least one correction coefficient by the difference between the results obtained from the scalar-mixer calibration and the relative calibration; and using the at least one correction coefficient to correct an error term applied.”
Claims 2-16 are also allowed as they further limit allowed claim 1.
The closest prior art references that were found based on an updated search.
Entsfellner et al. US 2017/0111809 - Vector network analyzer (VNA) e.g. optical field VNA for determining scattering parameters of electronic object, has signal generator to reproduce high frequency (HF)-output signal whose amplitude and phase are functions of parameter.
Heuermann US 2010/0204943 - Vectorial network analyzer calibrating method for measuring e.g. linear electrical parameter, involves determining frequency-dependent phase offset from phase measurements, and sequentially closing measurement ports by input impedances.
Mori et al. US 2008/0211515 - Scattering coefficient measuring method for electronic device, providing scalar measuring device to measure reflected wave as scalar value based on which several vector signals are superimposed using superimposition signal system.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claim 1; therefore claims 1-16 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



















/RAUL J RIOS RUSSO/Examiner, Art Unit 2867